Citation Nr: 1527454	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  13-32 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for a psychiatric disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to November 1971.

This case comes to the Board of Veterans' Appeals (Board) from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In July 2014, the Veteran testified at a Board hearing at the RO. A transcript of that hearing is of record.  The Board notes that during the hearing and within the hearing brief submitted by the Veteran's representative, issues were presented that consisted of claims for service connection for a back disability, kidney disability, extremity disability, hypertension, and an aortic aneurysm.  The Board notes that these issues were not a part of the Veteran's original claim nor noted on the Veteran's notice of disagreement, therefore the Board does not have jurisdiction over these claims.  The Board also notes that those issues are currently being developed by the RO in a separate claim that has yet to be appealed to the Board.  Those claims are referred to the RO for appropriate action.


REMAND

The Veteran asserts that his service-connected psychiatric disability warrants a higher rating.  The Veteran last underwent a VA examination in March 2013 concerning the psychiatric disability.  Also of note are two lay statements submitted in July 2014 that described the Veteran's worsening symptoms since the last VA examination in March 2013.  As it has been more than two years since the Veteran has been provided with a VA examination concerning his PTSD and there is an indication of a worsening symptomatology, a remand is warranted to ensure that record contains evidence of the current severity of the Veteran's service-connected PTSD.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

As the remand of the claim for an increased rating for a psychiatric disability to include PTSD, could affect the claim for TDIU, the Board finds that the claims are inextricably intertwined and a Board decision on the TDIU claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records, to include any inpatient hospitalizations, from November 2013 to the present pertaining to the treatment of any psychiatric disabilities.

2.  Then, schedule the Veteran for a VA psychiatric examination to determine the current severity of the service-connected psychiatric disability.  The examiner must review the claims file to include lay statements submitted by the Veteran's family and friends describing his behaviors, and that review should be noted in the examination report.  The examiner should make specific findings as to the extent and frequency of all psychiatric symptoms.  The examiner also should provide a full multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score representing the level of impairment due to the service-connected psychiatric symptoms, and an explanation of what the score means.  Finally, the examiner should also describe the impact of the Veteran's service-connected PTSD disability on his occupational and social functioning and should state whether he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities (PTSD with anxiety and depression, left wrist disability, and left median nerve disability).  If the Veteran is felt capable of working, the examiner should state what type of work and what accommodations would be needed due to the service-connected disabilities. 

2.  Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

